UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05767 DWS Strategic Municipal Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2011 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2011 Annual Report to Shareholders DWS Strategic Municipal Income Trust Ticker Symbol: KSM Contents 4 Portfolio Management Review 9 Performance Summary 11 Portfolio Summary 13 Investment Portfolio 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Cash Flows 26 Statement of Changes in Net Assets 27 Financial Highlights 29 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Tax Information 38 Dividend Reinvestment Plan 40 Investment Management Agreement Approval 44 Board Members and Officers 49 Additional Information The fund's investment objective is to provide a high level of current income exempt from federal income tax. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any losses. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when sold. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. DWS Strategic Municipal Income Trust returned 9.32% at net asset value for the annual period ended November 30, 2011. The fund's benchmark, the unmanaged Barclays Capital Municipal Bond Index, returned 6.53% for the 12-month period ended November 30, 2011.1 The fund ranked in the top 14% of the Morningstar Closed-End High-Yield Municipal Funds category during the one-year period (as of 11/30/11, total returns based on net asset value out of 16 funds). The average return of the funds in the Morningstar Closed-End High-Yield Municipal Funds category during the past 12 months ended November 30, 2011 was 8.27%.2 The fund's return based on market value was 13.20%. Municipals overall outperformed the broad taxable bond market, as measured by the Barclays Capital Aggregate Bond Index, which returned 5.52% for the same period.3 Over the period, the fund's traded shares went from a slight premium of 3.06% to a premium of 6.73%. The fund maintained its dividend of 7.7 cents per share through the fiscal period. As the period ended November 30, 2011 opened, negative news concerning budget struggles continued to surround the municipal market, with California, Illinois and Puerto Rico providing many of the headlines. In addition, municipal market sentiment was impacted by speculation that the November 2010 congressional election results could mean reduced federal aid for states and localities. Adding to pressure on municipal prices, issuance spiked higher in late 2010, as the pending December 31, 2010 expiration of the Build America Bonds program created under the American Recovery and Reinvestment Act caused issuers to predict higher future tax-exempt supply and interest rates going forward. As 2011 progressed, the municipal market rebounded, helped in large part by a sharp drop in supply. In addition, given very low U.S. Treasury bond rates, demand from institutional buyers crossing over from the taxable market contributed at times to support for municipal prices. These factors helped to counteract outflows from tax-free mutual funds for much of the period. Municipals also benefited as market interest rate levels led by U.S. Treasuries dropped on broader concerns over global growth and European sovereign debt.4 Given moderate inflation and concerns over growth and employment, the U.S. Federal Reserve (the Fed) kept the target for its benchmark short-term interest rate between 0% and 0.25% for the entire period. Municipal yields opened the period at relatively low levels by historical standards and declined across all maturities for the 12 months. With short rates anchored by the Fed, the municipal yield curve remained quite steep during the period. (When the yield curve is steep, it means that longer-term bonds provide a greater yield advantage versus short-term bonds).5 For the full 12 months, yields on two-year municipal issues fell by 18 basis points, from 0.60% to 0.42%, while bonds with 30-year maturities experienced a yield decline of 44 basis points, from 4.28% to 3.84%, resulting in a flattening of 26 basis points between 2 and 30 years. (100 basis points equal one percentage point. See the following graph for municipal bond yield changes from the beginning to the end of the period.) Municipal Bond Yield Curve (as of 11/30/10 and 11/30/11) Source: Thompson Reuters This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. For the 12-month period, most municipal market credit spreads — the incremental yield offered by lower-quality issues versus AAA-rated issues — widened, reflecting broader credit market concerns.6 However, while there were a handful of prominent issuer bankruptcies, such as Jefferson County, Alabama and American Airlines, the impact on the overall market was negligible and earlier fears of widespread defaults did not materialize. Positive Contributors to Performance The fund has the ability to leverage returns to shareholders through the issuance of preferred shares whose dividend rate is tied to short-term interest rates.7 With the Fed anchoring short-term rates near zero, the fund's cost of borrowing remained very low for the 12-month period, helping performance. In addition, the fund has achieved leverage through tender option bond programs under which high-quality municipal bonds are placed into a trust and serve as backing for the trust to issue short-term variable rate notes. The proceeds from these variable rate notes are then used to purchase additional bonds, increasing the fund's market exposure and income generation. This approach has also benefited from prevailing near-zero short-term rates. Given a steep yield curve and Fed policy oriented toward keeping interest rates low, the fund maintained significant exposure to bonds with remaining maturities in the 20-to-30-year range. This helped performance as longer-term issues benefited the most from falling interest rates and rising bond prices. While credit-oriented segments broadly underperformed, the story was mixed and the fund had exposure to such areas as BBB-rated hospital bonds and health-care-related issues that outperformed. Negative Contributors to Performance The fund had relatively low exposure to tobacco-related bonds, constraining returns to a degree as the sector was one of the top-performing areas of the municipal market over the period. In addition, the fund's modest position in airline-related issues was a constraint on returns vs. the benchmark, although our airline exposure was light relative to many of our peers. Outlook and Positioning At the end of November 2011, the 10-year municipal yield of 2.22% was 106% of the 2.09% yield on comparable-maturity U.S. Treasuries, as compared to 94% twelve months earlier. The municipal yield curve remains steep, and we are currently maintaining significant exposure to bonds in the 20-to-30-year maturity range. We view credit spreads as attractive, and the fund has approximately 60% of assets in issues rated BBB or lower. The Fed has committed to maintaining its zero-interest-rate policy through at least the middle of 2013, which we believe is conducive to our current investment approach. We will continue to take a prudent approach to investing in the municipal market, while seeking to provide a high level of current income exempt from federal income tax. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Strategic Municipal Income Trust. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Philip G. Condon, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 1998. · Head of U.S. Retail Fixed Income Funds. · Joined Deutsche Asset Management in 1983. · Over 35 years of investment industry experience. · BA and MBA, University of Massachusetts at Amherst. Rebecca L. Flinn, Director Portfolio Manager of the fund. Joined the fund in 1998. · Joined Deutsche Asset Management in 1986. · Over 25 years of investment industry experience. · BA, University of Redlands, California. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The Barclays Capital Municipal Bond Index is an unmanaged, unleveraged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of November 30, 2011, DWS Strategic Municipal Income Trust ranked as follows in the Morningstar Closed-End High-Yield Municipal Funds category: 1-year, 3/16; 3-year, 5/16; 5-year, 1/15; and 10-year, 1/11. Rankings represent a fund's total return based on net asset value. 3The Barclays Capital Aggregate Bond Index is an unmanaged, unleveraged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of 1 year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 4"Sovereign debt" refers to government bonds issued in a foreign currency. 5The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 6Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 7Leverage is the use of various financial instruments or borrowed capital, such as margin, to increase an investment's potential return. Performance Summary November 30, 2011 Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Total Returns as of 11/30/11 DWS Strategic Municipal Income Trust 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) 9.32% 17.97% 7.43% 7.83% Based on Market Price(a) 13.20% 29.47% 9.23% 8.38% Barclays Capital Municipal Bond Index(b) 6.53% 8.41% 4.75% 5.08% Morningstar Closed-End High-Yield Municipal Funds Category(c) 8.27% 15.64% 3.08% 5.41% (a)Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market price reflects changes in market price. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. (b)The Barclays Capital Municipal Bond Index is an unmanaged, unleveraged market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. (c)Morningstar's Closed-End High-Yield Municipal Funds category represents high-yield muni portfolios that invest at least 50% of assets in high-income municipal securities that are not rated or that are rated by a major agency such as Standard & Poor's or Moody's at the level of BBB (considered part of the high-yield universe within the municipal industry). Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End High-Yield Municipal Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 11/30/11 As of 11/30/10 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 11/30/11: Income Dividends (common shareholders) $ Capital Gain Distributions $ November Income Dividend (common shareholders) $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 11/30/11+ % Current Annualized Distribution Rate (Based on Market Price) as of 11/30/11+ % Tax Equivalent Distribution Rate (Based on Net Asset Value) as of 11/30/11+ % Tax Equivalent Distribution Rate (Based on Market Price) as of 11/30/11+ % +Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on November 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Tax equivalent distribution rate is based on the Fund's distribution rate and a marginal income tax rate of 35%. Distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Closed-End High-Yield Municipal Funds Category as of 11/30/11 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 3 of 16 14 3-Year 5 of 16 27 5-Year 1 of 15 1 10-Year 1 of 11 1 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 11/30/11 11/30/10 Revenue Bonds 83% 83% General Obligation Bonds 8% 8% ETM/Prerefunded Bonds 6% 7% Lease Obligations 3% 2% 100% 100% Quality 11/30/11 11/30/10 AAA 7% 8% AA 11% 10% A 23% 23% BBB 30% 25% BB 3% 7% B 3% 2% Below B 1% 1% Not Rated 22% 24% 100% 100% Top Five State/Territory Allocations (As a % of Investment Portfolio) 11/30/11 11/30/10 California 11% 11% New York 10% 10% Texas 9% 8% Illinois 7% 4% Florida 6% 6% Asset allocation, quality and top five state/territory allocations are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Ratings are relative and subjective and are not absolute standards of quality. Credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 11/30/11 11/30/10 Effective Maturity 8.9 years 9.7 years Effective Duration 6.9 years 7.4 years Effective maturity is the weighted average of the maturity date of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Interest rate sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 13. A Fact Sheet is available upon request. Please see the Additional Information section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings as of the month-end are posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. Investment Portfolio as of November 30, 2011 Principal Amount ($) Value ($) Municipal Bonds and Notes 143.4% Arizona 2.3% Arizona, Project Revenue, Health Facilities Authority, The New Foundation Project, 8.25%, 3/1/2019 Maricopa County, AZ, Pollution Control Corp. Revenue, El Paso Electric Co. Project, Series B, 7.25%, 4/1/2040 California 14.0% California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2034 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034 California, Morongo Band of Mission Indians, Enterprise Casino Revenue, Series B, 144A, 6.5%, 3/1/2028 California, South Bayside Waste Management Authority, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.25%, 9/1/2029 California, Special Assessment Revenue, Golden State Tobacco Securitization Corp., Series 2003-A-1, Prerefunded, 6.75%, 6/1/2039 California, State General Obligation: 5.5%, 3/1/2040 5.75%, 4/1/2031 6.0%, 4/1/2038 6.5%, 4/1/2033 California, State Public Works Board Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board Lease Revenue, Riverside Campus Project, Series B, 6.125%, 4/1/2028 Sacramento County, CA, Sales & Special Tax Revenue, Bradshaw Road Project, 7.2%, 9/2/2015 San Buenaventura, CA, Community Memorial Health Systems, 7.5%, 12/1/2041 Colorado 0.5% Colorado, Public Energy Authority, Natural Gas Purchased Revenue, 6.25%, 11/15/2028, GTY: Merrill Lynch & Co., Inc. Connecticut 3.6% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Greenwich, CT, Multi-Family Housing Revenue, 6.35%, 9/1/2027 Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A, 6.5%, 9/1/2031* Mashantucket, CT, Sports Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe: Series B, 144A, Zero Coupon, 9/1/2017* Series B, 144A, Zero Coupon, 9/1/2018* Florida 9.7% Florida, Capital Region Community Development District, Capital Improvement Revenue, Series A, 7.0%, 5/1/2039 Florida, Middle Village Community Development District, Special Assessment, Series A, 6.0%, 5/1/2035 Florida, Tolomato Community Development District, Special Assessment: 5.4%, 5/1/2037 6.55%, 5/1/2027 Hillsborough County, FL, Industrial Development Authority Revenue, Health Facilities, University Community Hospital, Series A, Prerefunded, 5.625%, 8/15/2029 Miami Beach, FL, Health Facilities Authority Hospital Revenue, Mount Sinai Medical Center, 144A, 6.75%, 11/15/2029 Miami-Dade County, FL, Aviation Revenue, Series A, 5.5%, 10/1/2041 Orlando & Orange County, FL, Expressway Authority Revenue, Series C, 5.0%, 7/1/2035 Orlando, FL, Greater Aviation Authority, Airport Facilities Revenue, Jet Blue Airways Corp., AMT, 6.5%, 11/15/2036 Orlando, FL, Special Assessment Revenue, Conroy Road Interchange Project, Series A, 5.8%, 5/1/2026 Georgia 5.6% Americus-Sumter County, GA, Hospital & Healthcare Revenue, Hospital Authority, South Georgia Methodist, Series A, 6.375%, 5/15/2029 Atlanta, GA, Tax Allocation, Beltline Project, Series B, 7.375%, 1/1/2031 Atlanta, GA, Water & Wastewater Revenue, Series A, 6.25%, 11/1/2034 Gainesville & Hall County, GA, Development Authority Retirement Community Revenue, ACTS Retirement, Life Community, Series A-2, 6.625%, 11/15/2039 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024 Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare System, 6.5%, 8/1/2038, INS: AGC Guam 2.2% Guam, Government General Obligation, Series A, 7.0%, 11/15/2039 Guam, Government Waterworks Authority, Water & Wastewater System Revenue, 6.0%, 7/1/2025 Guam, Power Authority Revenue, Series A, 5.5%, 10/1/2030 Hawaii 0.4% Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc., 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Idaho 0.2% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center, 6.75%, 11/1/2037 Illinois 10.6% Channahon, IL, Morris Hospital, Series D, 0.15%**, 12/1/2032, LOC: US Bank NA Chicago, IL, General Obligation, Series A, 5.25%, 1/1/2035 Chicago, IL, O'Hare International Airport Revenue, Series B, 6.0%, 1/1/2041 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Friendship Village of Schaumburg, Series A, 5.625%, 2/15/2037 Illinois, Finance Authority Revenue, Park Place of Elmhurst, Series A, 8.0%, 5/15/2030 Illinois, Finance Authority Revenue, Roosevelt University Project, 6.5%, 4/1/2044 Illinois, Finance Authority Revenue, The Admiral at Lake Project, Series A, 8.0%, 5/15/2040 Illinois, Finance Authority Revenue, Three Crowns Park Plaza, Series A, 5.875%, 2/15/2038 Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, State Finance Authority Revenue, Trinity Health Corp., Series L, 5.0%, 12/1/2030 Illinois, Upper River Valley Development Authority, Solid Waste Disposal Revenue, Waste Recovery Project, AMT, 5.9%, 2/1/2014, GTY: GreenGold Ray Energies, Inc. University Park, IL, Sales & Special Tax Revenue, Governors Gateway Industrial Park, 8.5%, 12/1/2011 Indiana 1.0% Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Vigo County, IN, Hospital Authority Revenue, Union Hospital, Inc., 144A, 5.7%, 9/1/2037 Iowa 1.4% Cedar Rapids, IA, First Mortgage Revenue, Cottage Grove Place, Series A, 5.875%, 7/1/2028 Iowa, Finance Authority Retirement Community Revenue, Edgewater LLC Project, 6.5%, 11/15/2027 Kansas 0.8% Lenexa, KS, Health Care Facility Revenue, Lakeview Village, Inc. Project, 7.25%, 5/15/2039 Wyandotte County, KS, Unified Government Special Obligation Revenue, Sales Tax, Series B, 5.0%, 12/1/2020 Kentucky 4.3% Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2033, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 4.1% Louisiana, Local Government Environmental Facilities, Community Development Authority Revenue, 6.75%, 11/1/2032 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Morehouse Parish, LA, Pollution Control Revenue, International Paper Co. Project, Series A, 5.25%, 11/15/2013 Maine 0.8% Maine, Health & Higher Educational Facilities Authority Revenue, Maine General Medical Center, 6.75%, 7/1/2036 Maryland 4.4% Maryland, Economic Development Corp., Pollution Control Revenue, Potomac Electric Power Co., 6.2%, 9/1/2022 Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2031 Series B, 5.25%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital: 5.75%, 1/1/2033 6.0%, 1/1/2028 Massachusetts 5.7% Massachusetts, Development Finance Agency, Senior Living Facility Revenue, Groves-Lincoln: Series A, 7.75%, 6/1/2039 Series A, 7.875%, 6/1/2044 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Civic Investments, Series A, Prerefunded, 9.0%, 12/15/2015, GTY: Harvard Pilgrim Health Care Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, 11/15/2056* Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2039 Massachusetts, State Health & Educational Facilities Authority Revenue, Amherst College, Series J-1, 0.07%**, 11/1/2035 Massachusetts, State Health & Educational Facilities Authority Revenue, Milford Regional Medical Center, Series E, 5.0%, 7/15/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, Partners Healthcare Systems, Series C, 5.75%, 7/1/2032 Michigan 5.2% Kalamazoo, MI, Economic Development Corp. Revenue, Limited Obligation, Heritage Community, 5.5%, 5/15/2036 Kentwood, MI, Economic Development, Limited Obligation, Holland Home, Series A, 5.375%, 11/15/2036 Michigan, State Building Authority Revenue, Facilities Program, Series I-A, 5.5%, 10/15/2045 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, 8.25%, 9/1/2039 Tawas City, MI, Hospital Finance Authority, St. Joseph Health Services: Series A, ETM, 5.6%, 2/15/2013 Series A, ETM, 5.75%, 2/15/2023 Minnesota 0.8% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 Mississippi 1.3% Lowndes County, MS, Solid Waste Disposal & Pollution Control Revenue, Weyerhaeuser Co. Project, Series A, 6.8%, 4/1/2022 Mississippi, Business Finance Corp., Pollution Control Revenue, Systems Energy Resources, Inc. Project, 5.875%, 4/1/2022 Warren County, MS, Gulf Opportunity Zone, International Paper Co., Series A, 6.5%, 9/1/2032 Missouri 2.2% Kirkwood, MO, Industrial Development Authority, Retirement Community Revenue, Aberdeen Heights, Series C-3, 6.5%, 5/15/2015 Missouri, State Health & Educational Facilities Authority Revenue, Lutheran Senior Services, Series C, 5.0%, 2/1/2042 St. Louis, MO, Lambert-St. Louis International Airport Revenue, Series A-1, 6.625%, 7/1/2034 Nevada 5.6% Clark County, NV, School District, Series A, 5.0%, 6/15/2022, INS: FGIC, NATL Henderson, NV, Health Care Facility Revenue, Catholic Healthcare West, Series B, 5.25%, 7/1/2031 Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier, 7.375%, 1/1/2030* New Hampshire 2.3% New Hampshire, Hospital & Healthcare Revenue, Rivermead at Peterborough Retirement Community, 5.75%, 7/1/2028 New Hampshire, State Business Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, AMT, 5.2%, 5/1/2027 New Jersey 2.8% New Jersey, Economic Development Authority Revenue, Cigarette Tax, 5.75%, 6/15/2034 New Jersey, Health Care Facilities Financing Authority Revenue, St. Joseph's Health Care System, 6.625%, 7/1/2038 New Jersey, Tobacco Settlement Financing Corp., Series 1A, 4.75%, 6/1/2034 New York 10.8% New York, State Urban Development Corp. Revenue, Series A3C, 0.09%**, 3/15/2033, SPA: JPMorgan Chase & Co. New York & New Jersey Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2023, INS: FGIC, NATL New York & New Jersey Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Industrial Development Agency Revenue, Liberty-7, World Trade Center, Series A, 6.25%, 3/1/2015 New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport, AMT, 8.0%, 8/1/2028, GTY: AMR Corp. North Carolina 1.6% North Carolina, Electric Revenue, Municipal Power Agency, Series C, 5.375%, 1/1/2017 North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health Systems, Series D, 6.25%, 12/1/2033 Pennsylvania 3.0% Butler County, PA, Hospital Authority Revenue, Butler Health Systems Project, 7.25%, 7/1/2039 Montgomery County, PA, Industrial Development Authority Revenue, Whitemarsh Continuing Care, 6.25%, 2/1/2035 Philadelphia, Redevelopment Authority Revenue, First Lien Mortgage, Series A, 6.5%, 1/1/2029 Westmoreland County, PA, Industrial Development Authority Revenue, Retirement Community-Redstone, Series A, 5.875%, 1/1/2032 Puerto Rico 7.4% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Puerto Rico, Public Buildings Authority Revenue, Series Q, 5.625%, 7/1/2039 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 South Carolina 1.9% Hardeeville, SC, Assessment Revenue, Anderson Tract Municipal Improvement District, Series A, 7.75%, 11/1/2039 South Carolina, Jobs Economic Development Authority Revenue, Bon Secours Health System, Series B, 5.625%, 11/15/2030 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance, Series C, Prerefunded, 7.0%, 8/1/2030 South Dakota 1.5% South Dakota, Hospital & Healthcare Revenue, Sioux Valley Hospital, Series E, 5.375%, 11/1/2024 Tennessee 3.1% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue: 5.0%, 12/15/2017 5.0%, 12/15/2018 Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Mountain States Health Alliance, Series A, 7.75%, 7/1/2038 Johnson City, TN, Hospital & Healthcare Revenue, Health & Educational Facilities Board Hospital, Series A, Prerefunded, 7.5%, 7/1/2033 Texas 13.7% Abilene, TX, Senior Care Revenue, Health Facilities Development, Sears Methodist Retirement Facilities, Series A, 5.9%, 11/15/2025 Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A, 3.375%, 4/1/2027 (a) Brazos River, TX, Harbor Navigation District, Brazoria County Environmental Health, Dow Chemical Co. Project: Series B-2, 4.95%, 5/15/2033 Series A-3, AMT, 5.125%, 5/15/2033 Central Texas, Regional Mobility Authority Revenue, Senior Lien, 6.0%, 1/1/2041 Harris County, TX, Cultural Educational Facilities Finance Corp. Revenue, YMCA of Greater Houston, Series C, 0.12%**, 6/1/2038, LOC: Bank of America NA Houston, TX, Transportation/Tolls Revenue, Special Facilities, Continental Airlines, Inc., Series E, AMT, 6.75%, 7/1/2029 Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, AEP Texas Central Co. Project, Series A, 4.4%, 5/1/2030, INS: AMBAC North Texas, Tollway Authority Revenue, Toll Second Tier, Series F, 5.75%, 1/1/2033 San Antonio, TX, Convention Center Hotel Finance Corp., Contract Revenue, Empowerment Zone, Series A, AMT, 5.0%, 7/15/2039, INS: AMBAC Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facility, Mirador Project, Series A, 8.25%, 11/15/2044 Texas, Industrial Development Revenue, Waste Disposal Authority, Series A, AMT, 6.1%, 8/1/2024 Texas, Love Field Airport Modernization Corp., Special Facilities Revenue, Southwest Airlines Co. Project, 5.25%, 11/1/2040 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue, 5.5%, 8/1/2020 Travis County, TX, Health Facilities Development Corp. Revenue, Westminster Manor Health, 7.125%, 11/1/2040 Virgin Islands 2.0% Virgin Islands, Sales & Special Tax Revenue, Public Finance Authority, Series A, 6.375%, 10/1/2019 Virginia 1.1% Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Washington 1.9% Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Wisconsin 3.6% Wisconsin, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Aurora Health Care, Inc., 6.875%, 4/15/2030 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series A, 5.6%, 2/15/2029 Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, 6.625%, 2/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, Thedacare, Inc., Series A, 5.5%, 12/15/2038 Total Municipal Bonds and Notes (Cost $187,812,399) Municipal Inverse Floating Rate Notes (b) 12.5% California 3.2% San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (c) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (c) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.223%, 5/1/2027, Leverage Factor at purchase date: 2 to 1 New York 4.5% New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2023 (c) Trust: New York, State Dormitory Authority Revenue, Secondary Issues, Series 1955-2, 144A, 18.034%, 3/15/2023, Leverage Factor at purchase date: 4 to 1 Tennessee 4.8% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2024 (c) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-1, 144A, 18.046%, 1/1/2024, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $15,769,344) % of Net Assets Value ($) Total Investment Portfolio (Cost $203,581,743)+ Other Assets and Liabilities, Net ) ) Preferred Shares, at Redemption Value ) ) Net Assets Applicable to Common Shareholders The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A (a) % 4/1/2027 Mashantucket, CT, Sports Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* % 9/1/2017 Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A* % 9/1/2031 Mashantucket, CT, Sports Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* % 9/1/2018 Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier* % 1/1/2030 * Non-income producing security. In the case of a bond, generally denotes that the issuer has defaulted on the payment of principal or interest. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of November 30, 2011. +The cost for federal income tax purposes was $202,705,532. At November 30, 2011, net unrealized appreciation for all securities based on tax cost was $12,435,738. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $19,721,991 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,286,253. (a) Partial interest-paying security. The rate shown represents 50% of the original coupon rate. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. SPA: Standby Bond Purchase Agreement Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (d) $
